Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-11 and 15-25 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method and a program product for creating a per-app virtual private network (“VPN”), comprising: registering a proxy server with an operating system of a user device, wherein the proxy server runs as part of an application process but separately from an isolated process, the application process relying on the isolated process on the user device for network requests; setting the isolated process to send its network requests to the proxy server; in an instance where the proxy server receives a network request from the isolated process and the network request is associated with the application process, replacing a socket function call with an alternate function that specifies an address of a VPN tunnel server; and contacting the VPN tunnel server to fulfill the network request at a destination server as recited in the independent claims 21, 28, and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Lapidous et al, U.S. Patent No. 10,938,786 B2.
b. Song et al, U.S. Patent No. 8,005,962 B2. 
c. Banerjee, U.S. Patent No. 6,922,727 A.
d. Jakubek et al, U.S. Patent Application Publication No. 2020/0013250 A1.
e. Petrov et al, U.S. Patent Application Publication No. 2016/0285832 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979. The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 28, 2022